Case 3:20-cv-00679-MAS-ZNQ Document 5 Filed 11/17/20 Page 1 of 2 PageID: 41




                                       Freddie Richardson
                                        460-474 Spring St
                                             Unit 310
                                       Elizabeth, NJ 07201

United States District Court for the
District of New Jersey
50 Walnut Street
Newark, NJ 07102


RE: Richardson v. N.J. Department of Corrections
Docket No. 20-cv-670

Dear Honorable Court:

        I am the Plaintiff in this case; Please take note of my new address and phone number.
Please send all correspondence to this address.


                                       460-474 Spring St
                                       Unit 310
                                       Elizabeth, NJ 07201
                                       908-249-8136


                                       Sincerely,

                                       Freddie Richardson
                                                    Case 3:20-cv-00679-MAS-ZNQ Document 5 Filed 11/17/20 Page 2 of 2 PageID: 42




T=redo,tt ~ rr<rrd&J ;J                                                                   •-- • ~~~•---·~•--•~,.•~~vu.. ......_..,..__•.•-,::._~,.,,.,_ ..;..; --·~,-• ....-......... -~~-'cv:•,,,__~~~ ,   J

 ff 6<f - Lf 7 L{ S(J f"'J 5/,
  Uri I\- 31 0                                                                                                                                                        if-SPO,S~


                                                                                                                                                                                                --          .,.
                                                                                                                                                                                                            ~·
                                                                                                                                                                   4-~              ~
~lo c,~+~I AJ)                                     d7~ (                                                                                                        @~~  '~    '         ........
                                                                                                                                       ~~                                     - P I T N I Y BOWES


                  .                                                                                                                                                    $000.SQO
         .::..·
                  ,
                      'f"



                      "">c:
                       ,.~,
                                        w
                                     ,..?                              )J(
                                                                       v 1 /I
                                                                                r    j _
                                                                                v15rr1 c t
                                                                                                /     /'
                                                                                                      Lee rt              -ft', 'f)Yl-
                                                                                                                            (1
                                                                                                                                       ~~
                                                                                                                                         -

                                                                                                                                         -~
                                                                                                                                                                02 1P
                                                                                                                                                               0000750368 NOV 11 2020
                                                                                                                                                               MAILEDFROMZIPCODE08876



                            ..                                             7) 1sfri'c t                              J~ 13 &1
                      ,1;,-
                  ;                   -,--,.                                               tt-f /J~1P
                            '
                                                                      5-c, we1lnd ~.
                                )
                            r...f!   ::,,-,.
                                     c::.
                                     • .z::
                                              ~
                                       :,,.   .)

                                     ,~,
                                     ...!:,"\


                                                                       tVe,wa'tl~, /01' 0720 l

                                                              07102$3595 COi4        1      1
                                                                                      1•11 1111 11111 II' Iii •I 11 1111 ,If,,,,,, h/11/ 1 ll ,1, .. ,, ,I, I• ,I 1111
